Citation Nr: 1426135	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-27 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esquire


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in her claims file.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a November 2001 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the November 2001 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 

2.  The evidence received since the November 2001 rating decision is not new and material, and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued a VCAA notice letter regarding her petition to reopen her bilateral hearing loss claim in January 2007.  This letter advised the Veteran of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a claim.  Dingess, 19 Vet. App. at 473.  The January 2007 letter also provided notice regarding the Veteran's petition to reopen her claim for service connection for bilateral hearing loss.  She was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The January 2007 letter also explained that her claim was previously denied because there was no evidence of record showing that the bilateral hearing loss occurred in or was aggravated by service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs), private treatment records, and records from the Social Security Administration (SSA).  The Veteran was not provided an examination in conjunction with her petition to reopen a claim for service connection for bilateral hearing loss.  However, VA is not required to provide an examination for a petition to reopen a previously denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence).  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the November 2001 rating decision, the evidence consisted of the Veteran's service treatment records.  Upon entry into service, clinical evaluation of the Veteran's ears was normal, as reflected on the May 1980 report of examination.  Audiometric testing was also normal at entry; however, the Veteran reported undergoing a tympanoplasty for the left ear in 1973, prior to service.  The examining physician noted that it was asymptomatic.  Thereafter, during a psychiatric hospitalization stay in service in November 1981, it was noted that the Veteran complained of hearing loss in the left ear.  At the discharge examination in December 1981, clinical evaluation of the Veteran's ears was normal.  The Veteran again reported the left ear tympanoplasty prior to service, but otherwise denied having ear trouble and hearing loss on her December 1981 report of medical history at discharge.  The examining physician noted the previous left ear surgery and indicated that there was no complication and no sequelae (NCNS) from the surgery.  

The RO concluded that service connection for bilateral hearing loss was denied because there was no evidence of a current diagnosis of bilateral hearing loss attributable to service.  The Veteran was properly notified of the November 2001 rating decision in November 2001, but did not enter a notice of disagreement (NOD) within one year of notice of the November 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the November 2001 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  Since the November 2001 rating decision, the evidence received into the record includes private treatment records from July 1996 to October 2010, records from the SSA, and a personal statement from the Veteran.  

In the July 2010 substantive appeal, the Veteran explained that she entered service with a hearing impairment and since that time, her hearing has decreased.  She  added that she has not been exposed to loud noises since her military service.  The private treatment records and SSA records do not contain any evidence of complaints, treatment, or a diagnosis of bilateral hearing loss.  

While the evidence submitted in connection with her claim is new, in that it was not previously of record, it is not material as it does not suggest that the Veteran has  bilateral hearing loss that is attributable to her military service.  Although the Veteran's statements are presumed credible for purposes of determining whether there is new and material evidence sufficient to reopen the claim, her statements provide no 'new' assertions.  Therefore, the additional evidence received since the November 2001 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 



ORDER

As no new and material evidence has been submitted, the claim for service connection for bilateral hearing loss is not reopened.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


